Citation Nr: 0948770	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-10 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, including as a result of 
exposure to cold.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as a result of 
exposure to cold.

3.  Entitlement to service connection for arthritis of the 
lumbar spine, including as a result of exposure to cold.

4.  Entitlement to service connection for arthritis of the 
cervical spine, including as a result of exposure to cold. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.  He also had additional periods of active and/or 
inactive duty for training as a member of the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Columbia, South Carolina that, in 
relevant part, denied service connection for radiculopathies 
of the upper and lower extremities and for arthritis of the 
lumbar and cervical spine.  The Veteran initially also 
disagreed with the denials of service connection for benign 
prostatic hypertrophy and irritable bowel syndrome, but 
withdrew his appeal as to these issues in correspondence 
dated in November 2007.  

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran 
subsequently withdrew his request in written correspondence 
dated in November 2007.  Therefore, no hearing was held in 
this matter.  38 C.F.R. § 20.704(e).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran incurred 
frostbite or other cold weather injuries during his active 
service.  The Veteran's separation physical dated in April 
1955 indicated that his upper and lower extremities were then 
normal and made no mention of any residuals of cold weather 
injuries.  The Veteran did not develop radiculopathy in his 
extremities until more than 30 years after his service.  

2.  The evidence does not show that the Veteran injured his 
lower back or neck during his service and his separation 
physical indicated that his head and neck were normal.  There 
is no evidence that the Veteran had arthritis until many 
years after the Veteran's service.  There is no evidence that 
the Veteran's arthritis is related to exposure to cold.


CONCLUSIONS OF LAW

1.  The evidence does not show that radiculopathy of the 
upper extremities is due to a disease or injury that occurred 
during the Veteran's service, nor did an organic disease of 
the nervous system manifest to a compensable level within any 
presumptive period thereafter.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The evidence does not show that radiculopathy of the 
lower extremities is due to a disease or injury that occurred 
during the Veteran's service, nor did an organic disease of 
the nervous system manifest to a compensable level within any 
presumptive period thereafter.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  The evidence does not show that arthritis of the lumbar 
spine is due to a disease or injury that occurred during the 
Veteran's service, nor did it manifest to a compensable level 
within any presumptive period thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

4.  The evidence does not show that arthritis of the cervical 
spine is due to a disease or injury that occurred during the 
Veteran's service, nor did it manifest to a compensable level 
within any presumptive period thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in their 
substantiating a claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of the adjudication of this claim, the 
United States Court of Appeals for Veterans Claims (Court) 
decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
in it held that VCAA notice requirements are applicable to 
all five elements of a service connection claim.  Thus, the 
Veteran must be notified that a disability rating and 
effective dates for the award of benefits will be assigned if 
service connection is awarded.  Id at 486.  

Here, the above cited notice requirements were satisfied by a 
various letters that were sent to the Veteran by the RO prior 
to the issuance of the rating decision that is appealed 
herein.  The Veteran was initially sent a letter in February 
2006 that explained what the evidence needed to show in order 
to support a claim for service connection for a claimed 
disability, the types of evidence that VA was responsible for 
obtaining on behalf of the Veteran, and the types of evidence 
that VA would make reasonable evidence to obtain if 
sufficiently identified by the Veteran.  The evidence also 
informed that the Veteran that it was his responsibility to 
ensure that VA received all records that were not in the 
possession of a federal department or agency.  In March 2006, 
shortly after the Court decided Dingess, the Veteran was sent 
a letter that adequately explained the manner whereby VA 
assigns disability ratings and effective dates. 

Moreover, in October 2006, the Veteran was sent another VCAA 
letter that provided essentially the same information as the 
February 2006 letter but additionally contained information 
about what the Veteran needed to show in order to reestablish 
his entitlement to non-service connected pension benefits 
with respect to a separate claim that he had filed.  His 
claims herein were subsequently readjudicated in a Statement 
of the Case (SOC) dated in March 2007.  

In addition to its duty to provide claimants with various 
notices, VA also must make reasonable efforts to assist them 
in obtaining the evidence that is necessary to substantiate 
their claims, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
evidence of record includes the Veteran's service separation 
physical, a reenlistment physical pertaining to his service 
in the Army Reserve and documents related thereto, personnel 
records related to the Veteran's service in the Army 
Reserves, VA treatment records, and written statements that 
were submitted by the Veteran.  The Veteran was also provided 
a cold weather protocol examination in connection with this 
claim.

Correspondence contained within the claims file indicates 
that, in connection with a prior claim filed by the Veteran, 
VA tried to obtain the Veteran's service treatment records 
from appropriate sources but that these records were 
unavailable.  The record reflect that the Veteran told VA 
medical personnel that he attempted to obtain copies of his 
service records but that he was informed that they were 
destroyed in an accidental 1973 fire at the National 
Personnel Records Center (NRPC) in St. Louis, Missouri.  
While the record does not reflect that the Veteran was 
notified of the unavailability of his service treatment 
records by the RO in connection with the instant claim, 
various communications by the Veteran, including a statement 
made by the Veteran to a medical provider in March 2006, 
demonstrate that the Veteran was actually aware that his 
service treatment records were not available and, in fact, a 
prior 1992 rating decision informed the Veteran that the 
decision then was based on incomplete service treatment 
records.  Moreover, in the VCAA letter dated in February 
2006, the Veteran was asked to provide more specific 
information about the dates and locations of his treatment in 
service in order to facilitate attempts to obtain service 
treatment records from other sources, but he failed to do so.  
The letter also explained alternate sources of corroboration 
of an in-service injury; however, the Veteran did not provide 
the requested information.  In light of this, the Board finds 
that the Veteran's service treatment records are not 
obtainable.  38 C.F.R. § 3.159(c)(2).    

Insofar as there is no indication that other relevant 
evidence exists with respect to this claim, the Board finds 
that the Veteran's duties pursuant to the VCAA were 
satisfied.

II.  Service connection

The Veteran contends that he has peripheral neuropathy of his 
upper and lower extremities and arthritis in his back and 
neck as a result of exposure to cold while he was on active 
duty during the period of the occupation of Germany.

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection for some chronic diseases, 
including organic diseases of the nervous system and 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claims 
and what the evidence in the claim file shows, or fails to 
show, with respect to these claims.  See Gonzales v. West,  
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's DD-214 indicates that he served for slightly 
less than 2 years, including nearly 1 year and 6 months of 
foreign service.  The Veteran was awarded the Army of 
Occupation Medal, indicating that at least some of this 
service was performed in Germany as is alleged by the 
Veteran.  His DD-214 indicates that he did not receive any 
wounds as a result of action with enemy forces.

The Veteran's separation physical was performed in April 
1955.  At that time his upper extremities, lower extremities, 
spine, and feet were noted to be normal.  The only defect 
noted was a rash on the Veteran's chest that was expected to 
clear up with treatment and to produce no disability.  

The only other service treatment records on file are dental 
records and documents pertaining to an Army Reserve 
reenlistment physical examination in January 1966.  At that 
time, the Veteran's upper extremities, lower extremities, 
spine, and feet were noted to be normal.  The Veteran denied 
any arthritis or lameness at that time.  He also denied 
experiencing any illnesses or injuries other than those noted 
on the form which consisted of occasional colds in winter and 
various childhood diseases.

In February 1992, the Veteran was examined with respect to a 
previous claim.  At that time, he reported that he injured 
his back at his civilian job which required hospitalization 
and surgery and that, after this, the Veteran was unable to 
work.  The Veteran also submitted a letter from a private 
doctor dated in 1981 indicating that he treated the Veteran 
for his back.  

Upon examination, the Veteran had 20 degrees of impaired 
forward flexion in his spine but his musculoskeletal system 
was otherwise normal.  An examination of the Veteran's 
nervous system indicated that his Romberg was normal, knee 
jerks were 2+ and equal, and that he had a tremor in his 
hands.  The examiner did not diagnose either arthritis or 
peripheral neuropathy at that time.  However, an x-ray that 
was performed subsequently in connection with the evaluation 
showed degenerative changes at the mid and lower lumbar 
spine.  

On his claim form, the Veteran did not identify any sources 
of treatment for his claimed disabilities other than two VA 
medical centers (VAMCs), one of which responded to a records 
request by replying that the Veteran was never treated there.  

VA treatment records from VAMC Asheville are of record for 
the period beginning in 2005.  These reflect complaints of 
lower back pain and radicular symptoms that initially began 
in the legs but progressed to all of the Veteran's 
extremities.  In a March 2006 treatment note, a physician 
indicated that the Veteran sought treatment in connection 
with establishing service connection for nerve damage that 
the Veteran believed was due to frostbite that occurred while 
he was in service.  At that time the Veteran was noted to 
have significant circulation and nerve conduction problems in 
his arms, legs, and feet.  The Veteran's treatment records 
also reflect that he told his health care providers on 
various occasions that he got frostbite on his hands and feet 
while he was stationed in Germany.  

In April 2006, the Veteran was seen for an electrical 
conduction study in connection with his attempt to obtain 
service connection for his claimed residuals of frostbite.  
The physician who examined the Veteran noted that the Veteran 
told him that a private physician diagnosed him with 
neuropathy approximately 7 years previously, but he did not 
have a medical report from this provider who was not 
identified in the record.  The physician reviewed x-rays 
which showed arthritis of the cervical spine and left knee.  
Upon examination, chronic onychomosis was noted in all of the 
Veteran's fingernails and toenails.  There was mild atrophy 
of the intrinsic muscles of the feet.  There was a 
significant amount of splay foot and hallux valgus, left more 
than right.  The range of motion of the Veteran's joints, 
including his neck, was normal except that there was pain on 
motion of the left knee.  Mild weakness of the left lower 
extremity was noted, with strength being otherwise normal.  
The Babinski's test was negative.  Deep tendon reflexes were 
2+ at the knee and ankle jerk tests.  Dorsalis pedis and 
posterior tibial pulses were absent.  The results of sensory 
tests to pinprick were consistent with diffuse hypoesthesia 
bilaterally in the lower extremities.  Position, vibration, 
and touch sensation was absent in both legs. 

There was no segmental muscle atrophy of the upper 
extremities.  Motor strength was full.  Deep tendon reflexes 
were 2+.  The Hoffman's test and Tinel's sign were negative.  
The sensory test to pinprick was inconsistent with diffuse 
hypoaesthesias in the entire upper extremities.  Positional 
sense was absent bilaterally, and vibratory sensation was 
decreased.  There were chronic fungal infections in all of 
the Veteran's fingernails.

Nerve conduction studies were performed.  The results thereof 
were interpreted as being consistent with chronic systemic 
motor and sensory peripheral polyneuropathies of the upper 
and lower extremities that were severe in the lower 
extremities and mild in the upper extremities.  The physician 
indicated that the etiology of this disorder was unknown at 
that time, but that there was a possibility of residual 
radiculopathy from the Veteran's prior back surgery.  He 
recommended an extensive medical workup to ascertain whether 
the Veteran's neuropathies could be related to a connective 
tissue disorder, metabolic disorder, endocrine disorder, 
autoimmune disorder, gammopathy, heavy metal, 
paraproteinemia, malignancy, or other causes.  

An August 2006 record reflects complaints of nocturnal foot 
dysthesias that were considered by his treating provider to 
be inconsistent with the Veteran's relatively mild vascular 
disease in those vessels and which "could" be consistent 
with prior frostbite.  

In 2008, the Veteran was seen for a consultation by a 
physical medication rehabilitation specialist.  At that time, 
the Veteran gave a history of low back pain for "many 
years" that improved after surgery in the 1980s but that his 
low back pain with radiation to the left lower extremity 
returned in 2007 with no precipitating event.  There was 
diffuse tenderness to palpation in the lumbosacral spinal 
area and muscle spasm and tenderness was noted.  Reflexes 
were not elicited in the knees and ankles and sensation to 
pinprick and to light touch were decreased.  The findings of 
electromyography were considered consistent with acute left 
L4-S1 radiculopathy.  The physician noted that the chronic 
neurogenic findings could be due either to the Veteran's 
peripheral neuropathy or chronic L4-S1 lumbosacral 
radiculopathy.  A subsequent treatment note indicated that 
magnetic resonance imagining (MRI) showed a ruptured disk at 
L4-5 and that there were findings that were consistent with 
an acute disk and a chronic disk.  

Various other treatment records also refer to complaints of 
low back pain, radicular symptoms, and peripheral neuropathy.  
They do not reflect that a cause for the Veteran's peripheral 
neuropathy was ever determined.  

The Veteran was afforded a cold weather injury examination in 
December 2007.  At the examination the Veteran reported that 
when he was stationed in Germany he was exposed to cold 
weather on multiple occasions and on one occasion was 
diagnosed with mild frostbite by a medic.  The Veteran 
reported that he experienced sensitivity to cold in his 
extremities as well numbness and parasthesia in his 
extremities.  He also reported frequent pain, recurrent 
fungal infections of the toes, and problems with nail growth.  
The Veteran told the examiner that he had these symptoms for 
approximately 25 years.  

After an examination of the Veteran, the examiner diagnosed 
peripheral neuropathy.  The examiner noted that he was unable 
to find any evidence in the available service treatment 
records showing that the Veteran had frostbite while he was 
in service.  He noted that it was "possible" that the 
Veteran had idiopathic peripheral neuropathy.  He opined 
that, based upon the information available to him, it was 
less likely than not that the Veteran's neuropathies were 
secondary to cold weather injuries sustained during his 
military service.  

The Veteran and his representatives submitted several written 
statements in which the Veteran claimed that his current 
medical problems are due to exposure to cold that occurred 
while he was in the service.  For example, in a written 
statement dated in April 2006 the Veteran reported that he 
performed guard duties in the mountains of Germany during the 
occupation during which time temperatures got as cold as 
minus 40 degrees Fahrenheit.  He also wrote that his 
physicians at times told him that his injuries were due to 
exposure to cold and he further noted that he is experiencing 
financial hardship. 

	A.  Peripheral neuropathy of the upper extremities

The Veteran claims that his peripheral neuropathy of the 
upper extremities is due to his military service, 
specifically, exposure to cold while in Germany.  While the 
evidence shows that the Veteran currently has peripheral 
neuropathy of the upper extremities, the evidence does not 
show that it is related to his service.  

The Veteran's 1955 separation physical did not show any 
abnormalities of his upper extremities, nor did it record any 
history of treatment for frostbite or cold injuries.  
Similarly, the Veteran's 1966 Reserve reenlistment physical 
did not note any abnormalities of the upper extremities or 
any history of frostbite or cold weather injuries.  At that 
time, the Veteran denied that he experienced any injuries 
other than those set forth on the associated form.  

The Veteran dated the onset of his symptoms to approximately 
the mid-1980s, which is many years after his alleged exposure 
to cold.  That there is no medical documentation of any 
treatment for this disability until 2006, when treatment was 
sought by the Veteran, according to VA treatment records, for 
the purpose of obtaining evidence to support a service 
connection claim.  The Board notes that a lengthy lapse of 
time between discharge from service and any medical diagnosis 
of, or treatment for, a claimed disability is a factor that 
weighs against any claim for service connection.  See Maxson 
v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The VA examiner who examined the Veteran was unable to 
determine the cause of the Veteran's neuropathy of the upper 
extremities, but opined that, based on the available 
information, it was less likely than not due to exposure to 
cold during the Veteran's service.  While the Veteran claims 
frostbite in service, he is not competent to attribute 
current findings to the frostbite and there is no evidence of 
continuity or symptoms and certainly no treatment.  The 
examination is adequate as it was considered with all the 
evidence on file.  There is no objective evidence that any of 
the claimed disorders are related to frostbite or are the 
residuals thereof.

The Board acknowledges that the Veteran's VA treatment 
records reflect a history that he got frostbite on his hands 
and feet while in Germany.  However, the mere recitation of a 
Veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1996).  

Additionally, the Veteran's VA treatment records do not show 
that any of his treating health care providers actually 
attributed his present upper extremity radiculopathies to a 
cold weather injury that occurred during the Veteran's 
service.  The closest was an August 2006 treatment record 
that opined that the Veteran's complaints of nocturnal foot 
dysthesias "could" be consistent with prior frostbite.  The 
treatment record does not state that it was at least as 
likely as not that the Veteran's foot dysthesias were caused 
by prior frostbite, much less frostbite that occurred during 
the Veteran's service.  Thus, it is speculative and has 
limited probative value.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) ( a medical opinion that a particular event "may" 
have led to the Veteran's disability is too speculative to 
establish a causal relationship)).  Also, notably, this 
opinion does not even mention any relationship between the 
Veteran's alleged exposure to cold during service and any 
nerve damage to his upper extremities.  Plus, as noted above, 
while the Veteran's service treatment records are incomplete, 
those which are of record do not support the claimant's 
contention that he experienced cold weather injuries during 
his service. 

In contrast, the VA examiner opined that, given the 
information available to him, he believed that it was less 
likely than not that the Veteran's neuropathies were related 
to exposure to cold weather during the Veteran's service.  
This is the only definitive expert opinion of record 
concerning the relationship of the Veteran's neuropathies to 
his service.

The Board acknowledges that a lay person is competent to 
describe readily observable symptoms of a disease or injury, 
he or she may not, however, diagnose, or explain the etiology 
of, a medical disorder that is within the exclusive purview 
of experts.  See, e.g. Wallin v. West, 11 Vet. App. 509, 514 
(1998).  See also, e.g., Espiritu v. Derwinski,  2 Vet. App. 
492, 494-495 (1992).  Thus, while the Veteran may believe 
that his current neurological impairments are due to exposure 
to cold while he was serving in Germany, it is insufficient 
to establish service connection.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  

The Board also acknowledges its heightened obligation to 
consider carefully the benefit of the doubt rule in cases 
where the Veteran's complete service treatment records are 
unavailable through no fault of the Veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991), see also Coburn v. 
Nicholson, 19 Vet. App. 427, 431-432 (2006).  However, 
notwithstanding this, the evidence in this case is 
insufficient to establish any relationship between the 
Veteran's service and his neuropathy of the upper 
extremities.  Therefore, this claim is denied. 

B.  Peripheral neuropathy of the lower extremities

The Veteran alleges that he has neuropathy of the lower 
extremities as a result of his exposure to cold during the 
post-World War II occupation of Germany.  As with the 
Veteran's claim for service connection for neuropathies of 
his upper extremities, while the evidence shows that the 
Veteran currently has neuropathy of his lower extremities, 
the evidence does not show that this is related to his 
military service.  

As previously discussed, the while the Veteran claimed that 
he was exposed to cold and got frostbite during his service, 
this claim is not consistent with the information that was 
reported on either the Veteran's separation physical or on a 
reenlistment physical for the Army Reserve that took place 
approximately 11 years later.  The Veteran's neuropathy did 
not manifest itself during, or shortly after, his service, 
but rather 30 or more years later.  

For the same reasons that were previously discussed within 
the context of the Veteran's claim for service connection for 
neuropathy of the upper extremities, service connection for 
the lower extremities is likewise denied.

The benefit of the doubt doctrine was considered but it is 
inapplicable because the preponderance of the evidence is 
against the Veteran's claim. See, e.g., Gilbert v. 1 Vet. 
App. at  55; 38 U.S.C.A. § 5107(b).  While the Board also 
acknowledges its heightened obligation to consider carefully 
the benefit of the doubt rule in cases where the Veteran's 
service treatment records are unavailable through no fault of 
the Veteran, see, e.g., O'Hare 1 Vet. App. at 367, 
notwithstanding this, the evidence in this case is 
insufficient to establish any relationship between the 
Veteran's service and his neuropathy of the lower 
extremities.  Therefore, this claim is denied

	C.  Service connection for arthritis of the lumbar spine

The Veteran alleges that he developed arthritis in his lumbar 
spine as a result of his service, including as a result of 
exposure to cold or as secondary to his peripheral 
neuropathy.  

As noted previously, the Veteran's spine was normal at the 
time of his separation physical in 1955 and no mention is 
made on this document of any injury to the Veteran's back 
that occurred during his service.  The Veteran denied any 
arthritis or bone or joint problems on a January 1966 report 
of medical history associated with his Army Reserve service.  
He denied having had any injuries or illness that were not 
noted on the form.  On his report of medical examination of 
the same date, his spine and musculoskeletal system were 
noted to be normal.  

The first evidence of complaints of, or treatment for a back 
disorder, was in 1981, many years after service.  See Maxson 
at 1333.  Further, at a February 1992 VA examination, the 
Veteran reported that he injured his back lifting a heavy 
object in 1982 while performing his civilian occupation and 
subsequently had back surgery but never returned to work.  In 
1992, arthritis of the mid and lower back was shown on x-ray.  
In 2008, the Veteran told his treating provider that his low 
back pain returned in 2007 with no precipitating event.

There is no competent evidence showing that the Veteran has a 
low back disability that began during his service or that was 
caused by his service, including exposure to cold.  As 
previously discussed, while the Veteran is competent to 
report his low back pain, he lacks the requisite expertise to 
explain the etiology thereof.  See, e.g. Espiritu,  2 Vet. 
App. at  494-495.

There is also no competent evidence that the Veteran's low 
back pain or arthritis was caused by his radiculopathy, 
although his treatment records indicate that further testing 
was needed to determine whether various neurological symptoms 
in the left limb area were attributable to peripheral 
neuropathy versus L4-S1 lumbosacral radiculopathy.  In any 
event, insofar as service connection for peripheral 
neuropathy is denied, a claim of secondary service connection 
cannot be premised thereon.   

The benefit of the doubt doctrine was considered but it is 
inapplicable because the preponderance of the evidence is 
against the Veteran's claim. See, e.g., Gilbert v. 1 Vet. 
App. at  55; 38 U.S.C.A. § 5107(b).  While the Board also 
acknowledges its heightened obligation to consider carefully 
the benefit of the doubt rule in cases where the Veteran's 
service treatment records are unavailable through no fault of 
the Veteran, see, e.g., O'Hare 1 Vet. App. at 367, 
notwithstanding this, the evidence in this case is 
insufficient to establish any relationship between the 
Veteran's service and his arthritis of the lumbar spine.  
Therefore, this claim is denied.

	D.  Arthritis of the Cervical Spine

The Veteran also alleges that he has arthritis of the 
cervical spine as a result of his service, including exposure 
to cold.  

While current VA treatment records show complaints of neck 
pain as well as radiological evidence of arthritis of the 
cervical spine, there is no competent evidence linking the 
Veteran's current cervical spine disorder to his military 
service.  No injuries to the back, neck, or spine were noted 
on the Veteran's discharge physical in 1955 or his 
reenlistment examination for the Army Reserve in 1966.  There 
is no evidence that the Veteran experienced, or sought 
treatment for, neck pain until many years after his service. 

There is no competent evidence indicating that there is any 
relationship between any disease or injury that occurred 
during the Veteran's service and his current neck pain or any 
arthritis of the cervical spine that he may currently have, 
including exposure to cold.  There is also no competent 
evidence that the Veteran's arthritis of the cervical spine 
was caused by his peripheral neuropathies, although, in any 
event, insofar as service connection for the Veteran's 
neuropathies were denied secondary service connection could 
not be premised thereon.  

The benefit of the doubt doctrine was considered but it is 
inapplicable because the preponderance of the evidence is 
against the Veteran's claim. See, e.g., Gilbert v. 1 Vet. 
App. at  55; 38 U.S.C.A. § 5107(b).  While the Board also 
acknowledges its heightened obligation to consider carefully 
the benefit of the doubt rule in cases where the Veteran's 
service treatment records are unavailable through no fault of 
the Veteran, see, e.g., O'Hare 1 Vet. App. at 367, 
notwithstanding this, the evidence in this case is 
insufficient to establish any relationship between the 
Veteran's service and neck pain or arthritis of the cervical 
spine.  Therefore, this claim is denied.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for peripheral neuropathy of the upper 
extremities, including as a result of exposure to cold, is 
denied.

Service connection for peripheral neuropathy of the lower 
extremities, including as a result of exposure to cold, is 
denied.

Service connection for arthritis of the lumbar spine, 
including as a result of exposure to cold, is denied.

Service connection for arthritis of the cervical spine, 
including as a result of exposure to cold, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


